Case: 22-50544      Document: 00516502083         Page: 1     Date Filed: 10/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 10, 2022
                                  No. 22-50544
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Cecilio Torres-Ibarra,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:22-CR-239-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Cecilio Torres-Ibarra appeals his conviction for illegal reentry and his
   sentence of 18 months of imprisonment and three years of supervised release.
   He argues, for the first time on appeal, that his sentence exceeds the statutory




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50544      Document: 00516502083          Page: 2   Date Filed: 10/10/2022




                                    No. 22-50544


   maximum because the enhanced penalty provisions of 8 U.S.C. § 1326(b) are
   unconstitutional.
          He has filed an unopposed motion for summary disposition and a
   letter brief correctly conceding that this issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937
   F.3d 546, 553-54 (5th Cir. 2019). Torres-Ibarra states that he raised the issue
   only to preserve it for possible further review. Because summary disposition
   is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), Torres-Ibarra’s motion is GRANTED, and the district court’s
   judgment is AFFIRMED.




                                         2